COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Senior Judge Bumgardner
UNPUBLISHED



              SYLVESTER LEE
                                                                                  MEMORANDUM OPINION*
              v.      Record No. 0080-14-3                                            PER CURIAM
                                                                                      JUNE 3, 2014
              DYNAX AMERICA CORPORATION AND
               TRAVELERS INDEMNITY COMPANY
               OF AMERICA


                             FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                                (Sylvester Lee, pro se, on briefs).

                                (Roberta A. Paluck; Christopher M. Kite; Lucas & Kite, PLC, on
                                brief), for appellees.


                      Sylvester Lee (hereinafter “claimant”) appeals a decision of the Workers’ Compensation

              Commission (hereinafter “commission”) denying his claim for benefits. The commission found

              that he did not suffer a compensable injury by accident because his testimony was not credible.

              On appeal, claimant contends his testimony was credible, the evidence proved he suffered a

              compensable injury by accident, and the evidence proved his alleged accident caused his injury

              and disability. 1


                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                      1
                        In a fourth assignment of error, claimant frames the issue on appeal as “[w]hether
              credible evidence exist[s] to support the Commission[’]s finding that the claimant’s ‘conditions
              of the workplace’ in combination with significant work related exertion caused the injury.”
              Upon review of the commission’s opinion, we are unable to locate such a ruling, and claimant
              refers us only to “Tabs 13-18” without explanation. As the commission did not make such a
              finding, this issue is not properly before us on appeal. “‘We cannot consider alleged error on a
              ruling the commission never made.’” Hodnett v. Stanco Masonry, Inc., 58 Va. App. 244, 254,
              708 S.E.2d 429, 435 (2011) (quoting Montalbano v. Richmond Ford, LLC, 57 Va. App. 235, 249
              n.7, 701 S.E.2d 72, 79 n.7 (2010)).
       We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Lee v. Dynax America Corp., JCN VA 00000664674 (Dec. 2, 2013). We dispense

with oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                              -2-